Citation Nr: 0415941	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for neuropathy and nerve 
damage of the right foot as secondary to service-connected 
burn scar of the right ankle and foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1945 to August 
1946 and from April 1951 to January 1953.  The veteran's DD 
Form 214 shows total service of seven years, five months, and 
6 days.  The types and specific dates of the additional 
service have not been verified.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

In his September 2000 notice of disagreement, the veteran 
requested a personal hearing before a hearing officer.  On 
his September 2000 substantive appeal, he requested a Travel 
Board hearing.  Handwritten notes on the substantive appeal 
form crossed out "BVA" in reference to the hearing request 
and state "DRO," referencing the September 2000 notice of 
disagreement.  The veteran was afforded a personal hearing at 
the RO before a Decision Review Officer in January 2001.  

The Board finds that the case must be remanded so that the 
veteran may be afforded the Travel Board hearing he 
requested.  First, a veteran is not precluded from having 
both a personal hearing at the RO and a hearing before the 
Board.  Second, it seems clear from the language in the 
veteran's notice of disagreement that he was aware of the 
difference between a personal hearing before a hearing 
officer at the RO and a Board hearing.  Thus, it does not 
appear that the veteran was in actuality requesting the same 
hearing in both documents.  Finally, there is no showing that 
the veteran, or any duly authorized representative, withdrew 
the September 2000 request for a Travel Board hearing.  
Because Travel Board hearings are coordinated through the RO, 
the case must be remanded to that office.    

The Board notes that in May 1998 correspondence, submitted 
after the RO's May 1998 rating decision in which it denied 
service connection for neuropathy and nerve damage of the 
right foot as secondary to service-connected burn scar of the 
right ankle and foot, the veteran requested a hearing before 
the Board, either at the RO or in Washington, D.C.  It does 
not appear from a review of the claims folder that the RO 
ever took action on this request, either to clarify the 
veteran's wishes or to explain the procedure for requesting a 
Board hearing.  In addition, it is unclear what, if any, 
effect this request has on the May 1998 rating decision with 
respect to the veteran's due process right to a hearing 
before the Board.  On remand, the RO should consider this May 
1998 hearing request and proceed accordingly.  

The case is REMANDED for the following action:

The RO should take expeditious action to 
schedule the veteran for a Travel Board 
hearing to be held at the RO.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 






							(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


